UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-558



IN RE: RICHARD L. MASSEY, JR.,

                                                         Petitioner.




        On Petition for Writ of Mandamus. (CA-94-1861-L)


Submitted:   July 25, 1996                 Decided:   August 7, 1996

Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

Richard L. Massey, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard L. Massey, Jr., petitioned this court for a writ of

mandamus, complaining of delay by the district court in resolving

his petition for habeas corpus. Massey admits that the district

court has now acted on the petition. Although leave to proceed in

forma pauperis is granted, the petition for mandamus is dismissed
as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2